Title: To George Washington from Peter Muhlenberg, 21 October 1793
From: Muhlenberg, Peter
To: Washington, George


          
            Sir
            Philadelphia County. Octobr 21st 93
          
          Having understood that a vacancy has taken place in the naval Office, by the Death of
            Dr Phile I presume to sollicit the appointment to that Office, provided The President
            conceives me qualified for it—I will not trouble The President with enumerating the
            motives which occasion the solicitation, and will only beg leave to mention, That if I
            had not been prevented by the Indian War, from removing my Family to the Western
            Country, where I have some property in Lands—I should not have become troublesome with
            my solicitation—But as I am situated at present; not having added to, but diminishd my
            little fortune during the War, and not having it in my power to return with propriety to
            the only occupation or calling I was brought up to—I
            wish to serve my Country as well as myself in some way or other, untill I can with
            safety retire with my Family to the Ohio. I have the Honor to be with the highest
            Respect Sir your most Obedt humble Servant
          
            P: Muhlenberg
          
         